Title: John McKinney to Thomas Jefferson, 23 May 1818
From: McKinney, John
To: Jefferson, Thomas


          
            Hond Sir
            Green Creek, Bourbon County Kentucky May 23rd 1818—
          
          With esteeme, I imbrace this appertunity, of writing to you—Alho, I wrote you the other Day by male—as the Bearer Mr Thatchers, is to pass through your County, & whereas our males, have lately, been very Uncertain—I have that thought it most adviseable to write by him, too as I am now Anxous for an Answer Immediately—
          Sir—I was formerly Acquainted wi have been Several times at your Dwelling—you once spoke to me, whilst I lived in agusta Cty Virga to Secure you if I could, a Panther skin, Case,d, with the head Teeth, & feet & Claws all on—& to be nearly in the Same Shape as if alive—I have not yet had it in my power to procure it—But if I ever do have it, I will most certainly forward it to you Immediatily—
          But Sir—I have now in my care Six Elks, Three Bucks & one Doe, brought, up, from Missouri, by my Son who lives there—The Doe, Since, has had Two Doe fawns—the oldest Buck & Doe is (I belive about five years old) the other Two Bucks, is about four years old, this Summer—the Second Doe, is in next month Two years old, the third Doe—is y  one year old next month—the old Doe is with young, & I expect the Two years old is, (but I am not certain) the other or third one; is one year old, next month—
          Also Sir—I have been Requested by a Gentleman, lately from your County; To write to you, as he informe,d me; you wished to purchase some of these Specious—My Son has wrote me a few Days ago—to Sell them the first appertunity, or as quick as I could—& Remit the money to him, as he Was in Want of Some now.—& Sir—if you wish to purchase, I will thank you for a few lines, & state to me what you can afford to give—I Can till you what a Gentleman Sold three Elks he had out here; I believe last fall was a year—he sold one Buck & Doe for Six hundred Dollars, & a Short time before, he sold one Buck, for five hundred Dollars & Lately, I have been Told that Such Things in that Countery and  with you would command, one thousand Dollars per pair—But Sir—I can Easily be Settisfied, for my Trouble taking them there (or Sending them) & will Submit the mater to you & will just Request the favour of you; for a line on the Subject, as quick as possible which I will certainly Answer—& if you Request them there, I will have Two Bucks & Three Does to you; as quick as Circomstances will admit, The Third Buck, I have Le   to a Gentleman, who has Two Does—for Last year—& perhaps  wish to keep him, another Season, or perhaps purchas him altogether—But if he Returns him, I will take him along with the Rest, & then there will be just the Three pair—I just wish you the Refusel, as I intend Selling as Soon as I can—agreeable to my Sons Directions—I hope Sir—you will Excuse haste &c Whilst I Remain, with every centiment of esteeme yours in affinity &c
          
            John MKinney
          
        